 


110 HR 56 IH: To extend the supplemental security income benefits program to Guam and the United States Virgin Islands.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 56 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Christensen introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To extend the supplemental security income benefits program to Guam and the United States Virgin Islands. 
 
 
1.Extension of the supplemental security income benefits program to Guam and the United States Virgin Islands 
(a)In GeneralSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended by striking , the Virgin Islands, and Guam each place such term appears. 
(b)Conforming Amendments 
(1)Section 303(b) of the Social Security Amendments of 1972 (86 Stat. 1484) is amended by striking , Guam, and the Virgin Islands. 
(2)Sections 3(a)(2), 1003(a)(2), 1403(a)(2), and 1603(a)(2) of such Act (42 U.S.C. 303(a)(2), 1203(a)(2), 1353(a)(2), and 1383 note) are each amended by striking , the Virgin Islands, and Guam. 
(3)Section 1614(e) of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District of Columbia and inserting , the District of Columbia, the Virgin Islands, and Guam. 
(c)Effective DateThe amendments made by this section shall take effect on the 1st day of the 3rd calendar month that begins after the date of the enactment of this Act. 
 
